     Case 2:19-cv-09799-SM-DMD Document 15 Filed 08/29/19 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

JOVAN BARRE,                                            CIVIL ACTION
    Plaintiff

VERSUS                                                  NO. 19-9799

ROEHL TRANSPORT, INC., ET AL.,                          SECTION: “E” (3)
   Defendants


                                   ORDER
     IT IS ORDERED that the status conference scheduled for Wednesday,

September 4, 2019, at 2:00 p.m. is RESET for Wednesday, September 4, 2019 at

11:00 a.m.

             New Orleans, Louisiana, this 29th day of August, 2019.


                   ________________________________
                            SUSIE MORGAN
                     UNITED STATES DISTRICT JUDGE
